Title: To James Madison from Jonathan Dayton, [ca. 28 December] 1812
From: Dayton, Jonathan
To: Madison, James


[ca. 28 December 1812]
Letters of congratulation are not the object of the writer, altho’ no one more sincerely rejoices at the defeat of your enemies. No one more deeply laments that the military arrangements, movements & disasters of the late summer campaigns, improperly imputed to the Head of the Governmt. had, for a moment shaken the confidence, or alienated the affections of some portions of the community. The means & powers were sufficient, if they had been judiciously employed & directed, & the mass of the people will ere long be convinced of this, & return to their former attachment. I must speak plainly & frankly, since your last addressed to L. C. invite it, where the public good requires it. You have very near you sir, a most insidious, artful & decided enemy in the Post master General, who was deeply engaged in the plans for changing the Administration. To no man is the caution of the Roman more applicable. “Hic niger est, hunc tu Romane caveto.” Your Commander in Chief, tho not unfaithful as the former, is miserably incompetent, & if not changed, disaster will be added to disaster—disgrace to disgrace, & discontent of course to discontent. The defects of all his plans & systems, if indeed he ever had any, are now plainly perceptible. Only one Regt. of regular troops was wanted for the whole frontier from St. Laurence to Champlain—the further force required there by way of feint, should have been made up of militia, for here could not be the brunt of battle, because our unprepared state, & the advanced stage of the season rendered our advance to Montreal unadviseable & impracticable, which the Comr. in chief & Secy. of War, above all other men could & should have foreseen, & acted accordingly. Under such an arrangemt., the enemy would never have crossed the line, for there would be no military stores to take or destroy, & if they had crossed for purposes of devastation, they would have roused & brought agt them the New England hives, with sharpened stings, who otherwise would be disposed to remain quietly in their cells.
Two additional regular Regts. should have been sent to the vicinity of Niagara, where it was most important that our operations should have been carried on vigorously & successfully, & every British post subdued. This force, under proper direction would have ensured it, & your troops might then have wintered on that side in safety, & to great advantage. Harrison required at least one full Regiment of Regulars more than he had. This would have taken 4 out of 5 of the regular Regts. at Plattsburgh, & a part of the 5th. Regt. should have been stationed at Oswego & it’s vicinity, & the other at or near Sackett’s harbour. It is a perfectly well ascertained fact sir, that in order to ensure the services of 2000 militia in the field, you must have at least 4000 under pay & subsistence, & to ensure the services of 2000 regulars in the field, would require from 24 to 2500 under pay & subsistence. In favor too of the 4 or 500 non-effectives of the latter description, they may mostly be useful for garrison duty, but militia non-effectives are of no use. This will be found nearly just on ordinary calculations, but there may be a variance arising from extraordinary causes. In comparing the value of Regular & Militia effective soldiers, we need not recur to the experience of our Revolutionary war, for the present one (short as it has already been) will guide us. In every case except invasions into the heart of our country, 2000 Regulars are more to be relied upon for success, than 4000 militia, altho’ these may be individually equally brave. To attack or to defend, either by or agt. regular approaches or assault, a fortified post—to invade an enemy’s country—to fight in battle array in open plain—to sustain sudden onsets of Cavalry, or the charge of the bayonet, there is scarcely a comparison in point of value—it is in skirmishing or irregular fighting only, that the Militia can succeed when they have a Regular Army, as now, opposed to them, for these remarks do not apply in so great force, altho’ even then in no small degree, to a contest with Indians only. The result of all this is, that with 2500 Regulars engaged for the War & under pay & subsistence, more can be effected than with 8000 enrolled, paid & subsisted militia. This is not said to disparage the latter, but merely to lead to a right course & proper system for carrying on the War, which I pray to God, may be successful, & terminate in a speedy & honorable peace. Forgive & excuse me, respected sir, for speaking plainly, as it arises from a most earnest desire to remove from your Administration the unpopularity attendant upon ill-planned measures or systems, & thereby to promote the great interests of my country, in which I hold too great a stake, to be an indifferent or unconcerned spectator. My communications, being anonymous, will consequently be entitled to no more weight, than they appear to your own enlightened mind, intrinsically to merit. So long as they are acceptable, I shall continue to make them, when any thing of sufficient importance occurs. If any subject or plan arises, upon which the opinion of the writer is desired, an intimation of it, in a line addressed as the last to “Levi Canning” will draw a ready answer.
Indulge me sir, in some other remarks on an important subject, & ascribe them not to presumption, but to the purest intention. Unity, in all the branches of the Executive Department has certainly many advantages, but in times of war & a heavy pressure of duties, they may be overbalanced by the advantages arising from a Board of three well selected, to each one of whom should be assigned his distinct province, or portion of the duties of the Department, for individual management, but brought into Joint Council, whenever the President should require, or any two of the three should request, their opinions, as a Board. The war (if it continues for one or more years longer (as is now very probable) will be a very extensive & complicated one, requiring new & greatly enlarged systems, arrangements & establishments. There is no beaten path to follow—no sure directory or guide—much, very much is to be done, far more indeed than one head can conceive, or one man execute, unless there should be found one preeminently superior, a task not very easy since the deaths of Hamilton & Carrington, who, it is believed, have not left behind them, any one equally competent, singly to discharge so great a trust, at such a crisis as the present. Both were well known to the President himself.
The opposers of the Government & of your reelection are (to use a familiar sea phrase) shaking in the wind, perplexed, embarrassed, hesitating & undecided as to their future measures. Uniting only in one great object, that of the change of Presidency, but differing as to almost every other, they begin to discover that they can go together no longer. The steady loyalty of Pennsa. defeats entirely one projected plan of endeavouring by means of a Convention of deputies from the States North of Maryland, to throw off a connection with the Southern part of the Union, & to form a compact & strong one of their own. New York would then have been the centre, and the make-weight or arbiter of this new confederacy, but she will not venture to connect herself alone with New England, where her influence would be lost, altho’ the Yankies would rather have that State & New Jersey without Pennsa. than with it. They have made the most they could of the indescreet movements & disasters of our Armies in the interior, with a view to the Presidential contest—this failing, they now again return to the former hope of a separation, but they w⟨ish⟩ (what Archimedes wished for in vain) the Pou stein, & they begin to flatter themselves with delusive expectations, that either the new & necessarily heavy taxes, or a French alliance or both together, will give them that ground on which to stand, in order to shake & sever the Union. They speak with great confidence, tho’ I cannot learn certainly on what authority, or upon whose assurance, that the next year’s hostile operations will be so managed and directed as to dishearten, weaken, harrass & distress the whole of the Southern States, to render the war most burthensome & unpopular in that quarter. Such an event they regard as likely to aid & promote their views in two very important respects. These suggestions of the writer are certainly not sufficient grounds of conduct, so far as to found upon them preparations for warding off, or properly meeting the threatened dangers, but they may produce further enquiry & greater vigilance in relation to those more vulnerable parts of our Union, which the enemy would delight to invade & lay waste, from special motives of hatred & revenge, more than the general policy of an honorable warfare.
